 
EXHIBIT 10.9
 



SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement is entered into as of January 11, 2010, by
and between



 
“UBCI”:
 
ubroadcast, inc.
1666 Garnet Avenue
Suite 312
San Diego, California 92109
(866) 352-6975
(858) 408-4445 (fax)
“PURCHASER”:
 
Michael Irwin
(Printed Name)
 
4162 Lomac Street, Montgomery, Alabama 36106
(Address)
 
(Telephone No.)
 
(E-mail)
 



in light of the following facts:


WHEREAS, UBCI is a publicly-held company and files periodic reports pursuant to
the requirements of the Securities Exchange Act of 1934, with its common stock
quoted on the OTC Bulletin Board under the symbol “UBCI”; and


WHEREAS, Purchaser desires to acquire units (the “Units”) comprised of shares of
UBCI common stock and warrants to purchase shares of UBCI common stock; and


WHEREAS, UBCI desires to issue the Units to Purchaser on the terms and
conditions set forth in this Agreement.


WITNESSETH:


THEREFORE, the Agreement of the parties, the promises of each being
consideration for the promises of the other:


I.  DEFINITIONS


Whenever used in this Agreement, the following terms shall have the meanings set
forth below, including the exhibit hereto or amendments hereof.


A.           “Agreement” shall mean this Securities Purchase Agreement and all
exhibits hereto or amendments hereof.


B.           “Knowledge of UBCI” or matters “known to UBCI” shall mean matters
actually known to the Board of Directors or officers of UBCI, or which
reasonably should be or should have been known by them upon reasonable
investigation.


 
C.
“Purchaser” shall mean the person acquiring securities of UBCI, pursuant to this
Agreement.



D.           “Securities Act” shall mean the Securities Act of 1933, as amended,
and includes the rules and regulations of the Securities and Exchange Commission
(“SEC”) promulgated thereunder, as such shall then be in effect.

 
 

--------------------------------------------------------------------------------

 

E.           “UBCI” shall mean ubroadcast, inc., a Delaware corporation,
including its subsidiary.


Any term used herein to which a special meaning has been ascribed shall be
construed in accordance with either (1) the context in which such term is used,
or (2) the definition provided for such terms in the place in this Agreement at
which such term is first used.


II.  DISCLOSURES


UBCI hereby incorporates herein by this reference all of its public filings made
with the SEC, including, without limitation, its Quarterly Report on Form 10-Q
for the period ended September 30, 2009, as filed with the SEC, and its Annual
Report on Form 10-K for the year ended December 31, 2008, as filed with the SEC.


Purchaser hereby acknowledges that he has had the opportunity to ask questions
of, and receive answers from, the principals of UBCI regarding the disclosures
contained in the documents incorporated herein by reference.  Further, Purchaser
understands and acknowledges that UBCI is a development-stage company and may
never earn a profit.


III.  PURCHASE AND SALE


UBCI hereby sells to Purchaser and Purchaser hereby buys from UBCI 2,000,000
Units, each Unit being comprised of one share of UBCI common stock and one
warrant to purchase one share of UBCI common stock at an exercise price of
$.035, in the form of Exhibit “A” attached hereto.  The Units shall be sold to
Purchaser at the price and subject to all of the terms and conditions set forth
herein.


IV.  PURCHASE PRICE - PAYMENT


Purchaser shall deliver to UBCI the sum of $25,000 in cash in payment of the
2,000,000 Units purchased by Purchaser hereunder, a per Unit price of $.0125,
which payment shall be delivered as provided in paragraphs VI and VII
hereinbelow.


V.  ISSUANCE OF THE UNITS


UBCI shall cause the securities comprising the 2,000,000 Units purchased and
sold hereunder to be issued as provided in paragraphs VI and VII hereinbelow.


VI.  THE EXCHANGE


Upon the mutual execution of this Agreement, Purchaser agrees to deliver
forthwith the sum of $25,000 required to be delivered pursuant to paragraph IV
hereof.  Upon receipt of such funds, UBCI shall deliver to Purchaser the
securities comprising the 2,000,000 Units purchased and sold hereunder.


VII.  REPRESENTATIONS AND WARRANTIES OF UBCI


UBCI represents and warrants to Purchaser:


A.           Organization and Corporate Authority. UBCI is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business as a foreign corporation in all
jurisdictions where the ownership of property or maintenance of an office would
require qualification.  UBCI has all requisite corporate power and authority,
governmental permits, consents, authorizations, registrations, licenses and
memberships necessary to own its property and to carry on its business in the
places where such properties are now owned and operated or such business is
being conducted.


B.           Subsidiary.  UBCI, the issuer of the securities sold hereunder, has
three subsidiary corporations: ubroadcast, inc., a Nevada corporation;
Britespot, Inc., a Nevada corporation; and ubroadcast Entertainment, Inc., a
Nevada corporation.

 
 

--------------------------------------------------------------------------------

 

C.           Options, Warrants and Rights.  Prior to the consummation of the
transactions contemplated by this Agreement, UBCI has no warrants or rights,
conversion rights or other agreements for the purchase or acquisition from UBCI
of any shares of its capital stock, except as described in its public filings
made with the SEC.


D.           Issuance of the Securities Comprising the Units. The securities
comprising the Units, when issued and delivered in accordance with this
Agreement, will be duly and validly issued, fully paid and non-assessable, and
will be free and clear of any liens or encumbrances and, to the knowledge of
UBCI, will be issued in compliance with applicable state and federal laws.


E.           Financial Condition; Use of Proceeds. UBCI is a development-stage
company.  UBCI requires substantial additional capital with which to implement
its complete business plan.  There is no assurance that UBCI will obtain such
needed capital or that its business plan, when implemented, will prove to be
successful.  The funds derived under this Agreement will be utilized for the
payment of operating expenses and working capital.


F.           Undisclosed or Contingent Liabilities.  To the best knowledge of
UBCI and to its officers and directors, UBCI has no material liabilities and, to
the best knowledge of the officers and directors of UBCI, UBCI has no contingent
liabilities.
 
G.           Litigation. UBCI is not a party to any suit, action, proceeding,
investigation or labor dispute (collectively “actions”) pending or currently
threatened against it other than administrative matters arising in the ordinary
course of business .


H.           Compliance with Agreements.  The execution and performance of this
Agreement will not result in any violation or be in conflict with any agreement
to which UBCI is a party.


I.           Title to Property and Assets.  UBCI has good and marketable title
to its properties and assets free and clear of all mortgages, liens, security
interests and encumbrances.


J.           Franchises and Permits; Taxes and Other Liabilities. To the
knowledge of UBCI, it has all franchises, permits, licenses, orders and
approvals of any federal, state, local or foreign government of self regulatory
body that are material to or necessary for the conduct of its business.  To the
knowledge of UBCI, it has no outstanding tax liabilities, no unsatisfied final
judgment or valid lien filed against it or any of its property.


K.           Governmental Consents. To the knowledge of UBCI, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority on the part
of UBCI is required in connection with the valid execution, delivery and
performance of this Agreement.


L.           Authorization.  All corporate action on the part of UBCI and its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement, for the performance of UBCI’s obligations
hereunder and for the issuance and delivery of the securities comprising the
Units has been taken. This Agreement, when executed and delivered, shall
constitute a legal, valid and binding obligation of UBCI.


M.           Regulatory Compliance. To the knowledge of UBCI, it is in
compliance with all applicable environmental regulations relating to its
business operations.


N.           Employee Matters.  To the knowledge of UBCI, it is in compliance
with all laws and regulations applicable to employee-related matters.


O.           Suppliers and Customers.  To the knowledge of UBCI, its relations
with its suppliers and customers are good.


VIII.  REPRESENTATIONS AND WARRANTIES OF PURCHASER


A.           Purchaser is under no legal disability with respect to entering
into, and performing under, this Agreement.

 
 

--------------------------------------------------------------------------------

 

B.           Purchaser represents and warrants that he is an “accredited
investor”, as that term is defined in Regulation D of the SEC, is financially
responsible, able to meet his obligations and acknowledges that this investment
will be long term, must be held indefinitely and is by its nature speculative.
 
C.           Purchaser represents and warrants that he understands that the
Units and the securities comprising the Units have not been registered under the
Securities Act and applicable state securities laws in reliance on the exemption
provided by Section 4(6) of the Securities Act, relating to transactions not
involving a public offering and corresponding state securities laws regarding
non-public offerings.


D.           Purchaser represents and warrants that the Units, including the
securities comprising the Units, are not being purchased with a view to or for
the resale or distribution thereof and that he has no present plans to enter
into any contract, undertaking, agreement or arrangement for such resale or
distribution.


E.           Purchaser further consents to the placement of the following
legend, or a legend similar thereto, on the certificates representing the
securities comprising the Units:


“THESE SECURITIES HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(6) OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT ANY SUCH PROPOSED TRANSFER IS IN ACCORDANCE WITH
ALL APPLICABLE LAWS, RULES AND REGULATIONS.”


IX.  MISCELLANEOUS


A.           Survival of Covenants. Unless otherwise waived as provided herein,
all covenants agreements, representations and warranties of the parties made in
this Agreement and in the financial statements or other written information
delivered or furnished in connection therewith and herewith shall survive the
Exchange hereunder, and shall be binding upon, and inure to the benefit of, the
parties and their respective successors and assigns.


B.           Arbitration.  In the event of a dispute between the parties hereto
that arises out of this Agreement, the parties hereby agree to submit such
dispute to arbitration before the American Arbitration Association (the
“Association”) at its Dallas, Texas, offices, in accordance with the
then-current rules of the Association; the award given by the arbitrators shall
be binding and a judgment can be obtained on any such award in any court of
competent jurisdiction. It is expressly agreed that the arbitrators, as part of
their award, can award attorneys fees to the prevailing party.


C.           Governing Law.  This Agreement shall be deemed to be a contract
made under, governed by and construed in accordance with the substantive laws of
the State of Delaware.


D.           Counterparts.  This Agreement may be executed simultaneously in
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute but one and the
same documents.


E.           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns and administrators of the parties hereto.


F.           Entire Agreement.  This Agreement, the other agreements and the
other documents delivered pursuant hereto and thereto constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.


IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year first above written.
 

 
“UBCI”:
 
UBROADCAST, INC.
 
 
 
By: /s/
John L. Castiglione
President
“PURCHASER”:
 
 
 
/s/
Michael Irwin
 




 
 

--------------------------------------------------------------------------------

 

Exhibit “A”


Form of $.035 Warrant
 
 

 
 
 

--------------------------------------------------------------------------------

 

THESE SECURITIES, INCLUDING THE SECURITIES INTO WHICH THEY MAY BE CONVERTED,
HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY
SECTION 4(6) OF THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION TO THE
EFFECT THAT ANY SUCH PROPOSED TRANSFER IS IN ACCORDANCE WITH ALL APPLICABLE
LAW’S, RULES AND REGULATIONS.


ubroadcast, inc.
(Incorporated Under the Laws of the State of Delaware)


XXXXXXXX COMMON STOCK PURCHASE WARRANTS


(EACH WARRANT ENTITLES THE HOLDER TO PURCHASE ONE COMMON SHARE)
INITIAL WARRANT EXERCISE PRICE $.035


THIS CERTIFIES THAT, for value
received,                                                                                                                     
(the “Holder”), as registered owner of this Common Stock Purchase Warrant (a
“Warrant” or the “Warrants”), is entitled at any time, or from time to time, at
or before 5:00 p.m., Pacific Time, on the date that is ninety (90) days after
the date of issuance of this Warrant (the “Expiration Date”), to subscribe for,
purchase and receive the above-specified, fully-paid and non-assessable Common
Shares, $.001 par value per share (the “Common Shares”), of ubroadcast inc., a
Delaware corporation (the “Company”), at the purchase price of $.035 per share
(the “Exercise Price”), upon presentation and surrender of this Warrant and
payment of the Exercise Price for such Common Shares of the Company at the
principal office of the Company, but only subject to the conditions set forth
herein. The Exercise Price and the number of Common Shares purchasable upon
exercise of each Warrant are subject to adjustments upon the occurrence of
certain events described herein.


Upon due presentment for transfer of this Warrant at the principal office of the
Company, a new Warrant of like tenor  and evidencing, in the aggregate, a like
number of Warrants, subject to any adjustments made in accordance with
the  provisions hereof, shall be issued to the transferee in exchange for this
Warrant, subject to the limitations provided  herein, upon payment of any tax or
governmental charge imposed in connection with such transfer.


The holder of the Warrants evidenced hereby may exercise all or any whole number
of such Warrants during the period and in the manner stated herein. The Exercise
Price payable in lawful money of the United States of America and in cash or by
certified or bank cashier’s check or bank draft payable to the order of the
Company. If, upon exercise of any Warrants evidenced hereby, the number of
Warrants exercised shall be less than the total number of Warrants so evidenced,
there shall be issued to the Warrantholder a new Warrant evidencing the number
of Warrants not so exercised.


No Warrant may be exercised after 5:00 p.m., Pacific Time, on the Expiration
Date and any Warrant not exercised by such time shall become void, unless
extended by the Company.


The Company covenants that it will, at all times, reserve and have available
from its authorized shares of Common Stock such number of shares of Common Stock
as shall then be issuable on exercise of all outstanding Warrants. The Company
covenants that all Warrant Shares, when issued, shall be duly and validly
issued, fully paid and non-assessable, and free from all taxes, liens and
charges with respect to the issue thereof.


Adjustment of Exercise Price and Shares


 
A.
In the event, prior to the expiration of the Warrants by exercise or by their
terms, the Company shall issue any of its Common Stock as a stock dividend or
shall subdivide the number of outstanding shares of Common Stock into a greater
number of shares, then, in either of such events, the Exercise Price in effect
at the time of such action shall be reduced proportionately and the number of
shares of Common Stock purchasable


 
 

--------------------------------------------------------------------------------

 

 
pursuant to the Warrants shall be increased proportionately. Conversely, in the
event the Company shall reduce the number of its outstanding shares of Common
Stock by combining such shares into a smaller number of shares, then, in such
event, the Exercise Price in effect at the time of such action shall be
increased proportionately and the number of shares of Common Stock at that time
purchasable pursuant to the Warrants shall be decreased proportionately. Such
stock dividend paid or distributed on the Common Stock in shares of any other
class of the Company or securities convertible into shares of Common Stock shall
be treated as a dividend paid or distributed in shares of Common Stock to the
extent shares of Common Stock are issuable on the payment or conversion thereof.



 
B.
In the event, prior to the expiration of the Warrants by exercise or by their
terms, the Company shall be recapitalized by reclassifying its outstanding
shares of Common Stock into shares with a different par value, or by changing
its outstanding Common Stock to shares without par value or in the event of any
other material change of the capital structure of the Company or of any
successor corporation by reason of any reclassification, recapitalization or
conveyance, prompt, proportionate, equitable, lawful and adequate provision
shall be made whereby any holder ofthe Warrants shall thereafter have the right
to purchase, on the basis and the terms and conditions specified in this
Agreement, in lieu of the shares of Common Stock of the Company theretofore
purchasable on the exercise of any Warrant, such securities or assets as may be
issued or payable with respect to, or in exchange for, the number of shares of
Common Stock of the Company theretofore purchasable on exercise of the Warrants
had such reclassification, recapitalization or conveyance not taken place; and,
in any such event, the rights of any holder of a Warrant to any adjustment in
the number of shares of Common Stock purchasable on exercise of such Warrant, as
set forth above, shall continue and be preserved in respect of any stock,
securities or assets which the holder becomes entitled to purchase; provided,
however, that a merger, acquisition of a going business or a portion thereof
(whether for cash, stock, notes, other securities, or a combination of cash and
securities), exchange of stock for stock, exchange of stock for assets, or like
transaction involving the Company, in which the Company is the surviving entity,
will not be considered a “material change” for purposes ofthis paragraph, and no
adjustment shall be made hereunder by reason of any such merger, acquisition,
exchange of stock for stock, exchange of stock for assets, or like transaction.



 
C.
In the event the Company, at any time while the Warrants shall remain unexpired
and unexercised, shall sell all or substantially all of its property, or
dissolves, liquidates or winds up its affairs, prompt, proportionate, equitable,
lawful and adequate provision shall be made as part of the terms of such sale,
dissolution, liquidation or winding up such that the holder of a Warrant may
thereafter receive, on exercise of such Warrant, in lieu of each share of Common
Stock of the Company which such holder would have been entitled to receive upon
exercise of such Warrant, the same kind and amount of any stock, securities or
assets as may be issuable, distributable or payable on any such sale,
dissolution, liquidation or winding up with respect to each share of Common
Stock of the Company; provided, however, that, in the event of any such sale,
dissolution, liquidation or winding up, the right to exercise the Warrants shall
terminate on a date fixed by the Company, such date to be not earlier than 5:00
p.m., Pacific Time, on the 30th day next succeeding the date on which notice of
such termination of the right to exercise the Warrants has been given by mail to
the holders thereof at such addresses as may appear on the books of the Company.



 
D.
In the event, prior to the expiration of the Warrants by exercise or by their
terms, the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to purchase shares of its Common Stock at a price
per share more than 10% below the then-current market price per share (as
defined below) of its Common Stock at the date of taking such record, then (i)
the number of shares of Common Stock purchasable pursuant to the Warrants shall
be redetermined as follows: the number of


 
 

--------------------------------------------------------------------------------

 

 
shares of Common Stock purchasable pursuant to a Warrant immediately prior to
such adjustment (taking into account fractional interests to the nearest 1,000th
of a share) shall be multiplied by a fraction, the numerator of which shall be
the number of shares of Common Stock of the Company then outstanding (excluding
the Common Stock then owned by the Company) immediately prior to the taking of
such record, plus the number of additional shares offered for purchase, and the
denominator of which shall be the number of shares of Common Stock of the
Company outstanding (excluding the Common Stock owned by the Company)
immediately prior to the taking of such record, plus the number of shares which
the aggregate offering price of the total number of additional shares so offered
would purchase at such current market price; and (ii) the Exercise Price per
share of Common Stock purchasable pursuant to a Warrant shall be redetermined as
follows: the Exercise Price in effect immediately prior to the taking ofsuch
record shall be multiplied by a fraction, the numerator of which is the number
of shares of Common Stock purchasable immediately prior to the taking of such
record, and the denominator of which is the number of shares of Common Stock
purchasable immediately after the taking of such record as determined pursuant
to clause (i) above. For the purpose hereof, the current market price per share
of Common Stock of the Company at any date shall be deemed to be the average of
the closing prices, as reported by the Company’s primary trading market, for 20
consecutive business days commencing 15 business days prior to the record date.



 
E.
On exercise of the Warrants by the holders, the Company shall not be required to
deliver fractions of shares of Common Stock; provided, however, that prompt,
proportionate, equitable, lawful and adequate adjustment in the Exercise Price
payable shall be made in respect of any such fraction of one share of Common
Stock on the basis of the Exercise Price per share.



 
F.
In the event, prior to expiration of the Warrants by exercise or by their terms,
the Company shall determine to take a record of the holders of its Common Stock
for the purpose of determining shareholders entitled to receive any stock
dividend, distribution or other right which will cause any change or adjustment
in the number, amount, price or nature of the Common Stock or other stock,
securities or assets deliverable on exercise of the Warrants pursuant to the
foregoing provisions, the Company shall give to the Registered Holders of the
Warrants at the addresses as may appear on the books of the Company at least 15
days’ prior written notice to the effect that it intends to take such a record.
Such notice shall specify the date as of which such record is to be taken; the
purpose for which such record is to be taken; and the number, amount, price and
nature of the Common Stock or other stock, securities or assets which will be
deliverable on exercise of the Warrants after the action for which such record
will be taken has been completed. Without limiting the obligation of the Company
to provide notice to the Registered Holders of the Warrant Certificates of any
corporate action hereunder, the failure of the Company to give notice shall not
invalidate such corporate action of the Company.



 
G.
The Warrant shall not entitle the holder thereof to any of the rights of
shareholders or to any dividend declared on the Common Stock, unless the Warrant
is exercised and the Warrant Shares purchased prior to the record date fixed by
the Board of Directors of the Company for the determination of holders of Common
Stock entitled to such dividend or other right.



 
H.
No adjustment of the Exercise Price shall be made as a result of, or in
connection with, (i) the establishment of one or more employee stock option
plans for employees of the Company, or the modification, renewal or extension of
any such plan, or the issuance of Common Stock on exercise of any options
pursuant to any such plan, (ii) the issuance of individual warrants or options
to purchase Common Stock, the issuance of Common Stock upon exercise of such
warrants or options, or the issuance of Common Stock in


 
 

--------------------------------------------------------------------------------

 

 
connection with compensation arrangements for directors, officers, employees,
consultants or agents of the Company or any Subsidiary, and the like, or (iii)
the issuance of Common Stock in connection with a merger, acquisition of a going
business or a portion thereof (whether for cash, stock, notes, other securities,
or a combination of cash and securities), exchange of stock for stock, exchange
of stock for assets, or like transaction.



IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
President and its Secretary, each by a facsimile of his signature.


Dated:                                                      , 2009.
 
 
UBROADCAST, INC.
SPECIMEN
By:
John L. Castiglione, President
 
SPECIMEN
By:
Jason Sunstein, Secretary


 
 
 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
To Be Executed by the Registered Holder if He
Desires to Assign Warrants Evidenced Hereby


FOR VALUE RECEIVED
hereby sells, assigns and transfers unto
Warrants, evidenced hereby, and does hereby irrevocably constitute and appoint
Attorney to transfer the said Warrants, evidenced hereby on the books of the
Company, with full power of substitution.


Dated:
X

 
Signature



NOTICE: The above signature must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatsoever.


Signature Guaranteed:


FORM OF ELECTION TO PURCHASE
To be Executed by the Holder if He Desires
to Exercise Warrants Evidenced Hereby


TO: UBROADCAST, INC.


The undersigned hereby irrevocably elects to exercise                     
Warrants evidenced hereby for, and to purchase hereunder,                     
full shares of Common Stock issuable upon exercise of said Warrants and delivery
of $                       and any applicable taxes. The undersigned requests
that certificates for such shares be issued in the name of:




(Please print name and address)






If said number of Warrants shall not be all the Warrants evidenced hereby, the
undersigned requests that a new Warrant Certificate evidencing the Warrants not
so exercised be issued in the name of and delivered to:




(Please print name and address)


Dated:
X

 
Signature



NOTICE: The above signature must correspond with the name as written upon the
face of the within Warrant Certificate in every particular, without alteration
or enlargement or any change whatsoever, or if signed by any other person the
Form of Assignment hereon must be duly executed and if the certificate
representing the shares or any Warrant Certificate representing Warrants not
exercised is to be registered in a name other than in which the within Warrant
Certificate is registered, the signature of the holder hereof must be
guaranteed.


Signature Guaranteed:


SIGNATURE MUST BE GUARANTEED BY A MEDALLION SIGNATURE GUARANTY.
 
 